DETAILED ACTION
This office action is in response to application filed on January 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language “This procedure allows to move out of local minima, solve an optimization and improve th system performance by providing optimal results” should read “This procedure allows to move out of local minima, solve an optimization and improve the system performance by providing optimal results”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
[0003]: language “optimize on variational and the analyzed slack variables to handle inequality constraints” should read “optimize on variational parameters and the analyzed slack variables to handle inequality constraints”
[0025]: language “These 3 terms Q, c, d is built on continuous variable y along with additional inequality constraints of form … To simply this problem further, the dependencies on y are dropped however, these can be added directly to everything that follows without any restrictions” should read “These 3 terms Q, c, d are built on continuous variable y along with additional inequality constraints of form … To simplify this problem further, the dependencies on y are dropped however, these can be added directly to everything that follows without any restrictions”.  
[0029]: language “The equality constraint is added as penalty terms to the objective and x is replaced by …” should read “The equality constraint is added as penalty terms to the objective function and x is replaced by …”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language should read:  
“A system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the comprising: 
an analyzing component that analyzes a classical objective function where inequality constraints are detected along with slack variables; 
an optimizing component that performs optimization on variational parameters and the 
a derivation component that derives a set of slack variables, subsequent to the optimization, that satisfies an equality constraint;
a determination component that determines a bit string to perform with the 
a computing component that determines variational parameters for the set of .
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 1, wherein the component uses a classical optimizer to determine solutions for variational parameters θ and non-negative slack variables sj,where sj ≥ 0”.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 1, wherein the component optimizes the variational  parameters, continuous variables in case of mixed binary optimization, and the slack variables to handle the inequality constraints”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 1, wherein an objective function evaluation consists of sampling from a quantum computer a set of binary strings and combining the objective function evaluation with a form: 
    PNG
    media_image1.png
    127
    557
    media_image1.png
    Greyscale
 
wherein Q, c, d are matrix, vector and scalar valued function respectively; 
xT Qx is a matrix/vector notation for a quadratic term in multiple variables and x is n- dimensional; 
cT x is a linear term;
d is a constant; 

T is used to indicate that 
n is a given constant integer, indicating a dimension of x (a number of binary variables); 
aTj x + bj - sj = 0 are equality constraints where aj and bj are constants; and 
sj is a non-negative slack variable”.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 4, wherein an average of K shots or an average over a tail of solutions may be chosen as an objective value .
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 5, wherein the equality constraints are added as penalty terms to the objective value and the average of , the equality constraints employing a form: 
    PNG
    media_image2.png
    140
    1193
    media_image2.png
    Greyscale
wherein θ denotes parameters of a variational circuit”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 1, wherein the derivation component derives the set of slack variables for an inequality constraint as well as observed binary strings that satisfy the equality constraint”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 7, wherein for a shot k =1, … K, k(θ) is fixed and  is defined as: 
    PNG
    media_image3.png
    39
    264
    media_image3.png
    Greyscale
 
wherein the slack variable                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk satisfies the equality constraint, or the equality constraint is equal to 0, when                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk is negative”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 1, wherein the determination component analyzes the classical objective function and determines a corresponding objective value to determine [[a]] the bit string to perform with the set of slack variables”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 9, wherein the determination component further analyzes the classical objective function for Xk(θ) and the slack variable                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk, and determines a k that achieves an optimal value (k*)”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 2, wherein the optimizing component determines the slack variables and only optimizes over the variational parameters and other .
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language should read:  
“The system of claim 11, wherein the computing component further plugs fixed slack variables                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk* into a variational optimization problem and optimizes over θ only”.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
Claim language should read:  
“A computer-implemented method comprising: 
using a quantum processor to execute computer executable components stored in memory to perform the following acts: 
using the quantum processor to analyze a classical objective function where inequality constraints are detected along with slack variables; 
using the quantum processor to perform optimization on variational parameters and the 
using the quantum processor to derive a set of slack variables, subsequent to the optimization, that satisfies an equality constraint; 
using the quantum processor to determine a bit string to perform with the 
using the quantum processor to optimize the variational parameters for the set of .
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 13, further comprising using a classical optimizer to determine solutions for variational parameters θ and non-negative slack variables sj where sj ≥ 0”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 13, further comprising using the quantum processor to optimize the variational  parameters, continuous variables in case of mixed binary optimization, and the slack variables to handle the inequality constraints”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 14, further comprising using the quantum processor to perform an objective function evaluation that consists of sampling from a quantum computer a set of binary strings and combining the objective function evaluation with a form: 
    PNG
    media_image4.png
    128
    557
    media_image4.png
    Greyscale
 
wherein Q, c, d are matrix, vector and scalar valued function, respectively;
xT Qx is a matrix/vector notation for a quadratic term in multiple variables and x is n- dimensional; 
cTx is a linear term; 
d is a constant; 

T is used to indicate that 
n is a given constant integer, indicating a dimension of x (a number of binary variables); 
aTj x + bj - sj= 0 are equality constraints where aj and bj are constants; and 
sj is a non-negative slack variable”.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 16, further comprising using the quantum processor to choose an average of K shots or an average over a tail of solutions as an objective value, .
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 17, further comprising using the quantum processor to add the equality constraints as penalty terms to the objective value and replace the average of , the equality constraints employing a 
    PNG
    media_image5.png
    140
    1193
    media_image5.png
    Greyscale
wherein, θ denotes parameters of a variational circuit”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 13, further comprising using the quantum processor to derive the slack variables for the inequality constraints as well as observed binary strings that satisfy the equality constraint”.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 19, further comprising using the quantum processor, for a shot k =1, ... K, to fix Xk(θ), and to define the inequality constraints in a form:

    PNG
    media_image6.png
    38
    264
    media_image6.png
    Greyscale
 
wherein the slack variable                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk satisfies the equality constraint, or the equality constraint is equal to 0, when                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk is negative”.
Appropriate correction is required.

Claim 21 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 13, further comprising using the quantum processor to analyze the classical objective function and determine a corresponding objective value to determine [[a]] the bit string to perform with the set of slack variables”.
Appropriate correction is required.

Claim 22 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 20, further comprising using the quantum processor to analyze the classical objective function for Xk(θ) and the slack variable                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk, and determine the shot k that achieves an optimal value (k*)”.
Appropriate correction is required.

Claim 23 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 13, further comprising using the quantum processor to fix the slack variables and only optimize over the variational parameters and other .
Appropriate correction is required.

Claim 24 is objected to because of the following informalities:
Claim language should read:  
“The method of claim 22, further comprising using the quantum processor to plug fixed slack variables                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk* into a variational optimization problem and optimize over θ only”.
Appropriate correction is required.

Claim 25 is objected to because of the following informalities:
Claim language should read:  
“A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a quantum processor to cause the quantum processor to: 
analyze, using the quantum processor, a classical objective function where inequality constraints are detected along with slack variables; 
optimize, using the quantum processor, on variational parameters and the 
derive, using the quantum processor, a set of slack variables, subsequent to the optimization, that satisfies an equality constraint; 
determinate, using the quantum processor, a bit string to perform with the 
compute, using the quantum processor, the variational parameters for the set of .
Appropriate correction is required.

Claim 26 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 25, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to: determine solutions for variational parameters θ and non-negative slack variables sj where sj ≥ 0”.
Appropriate correction is required.

Claim 27 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 25, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to: optimize the variational  parameters, continuous variables in case of mixed binary optimization, and the slack variables to handle the inequality constraints”.
Appropriate correction is required.

Claim 28 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 25, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to perform an objective function evaluation that consists of sampling from a quantum computer a set of binary strings and combining the objective function evaluation with variables to acquire a distribution of values which employs a form: 
    PNG
    media_image1.png
    127
    557
    media_image1.png
    Greyscale
 
wherein, Q, c, d are matrix, vector and scalar valued function, respectively; 
xT Qx is a matrix/vector notation for a quadratic term in multiple variables and x is n- dimensional; 
cT x is a linear term; 
d is a constant; 

T is used to indicate that 
n is a given constant integer, indicating a dimension of x (a number of binary variables); 
aTj x + bj - sj = 0 are equality constraints where aj and bj are constants; and 
sj is a non-negative slack variable”.
Appropriate correction is required.

Claim 29 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 28, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to take an average of K shots or an average over a tail of solutions as the objective value .
Appropriate correction is required.

Claim 30 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 29, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to add the equality constraints as penalty terms to the classical objective function and replace x by the average of , the equality constraints employing a 
    PNG
    media_image7.png
    140
    1193
    media_image7.png
    Greyscale
wherein, θ denotes parameters of a variational circuit”.
Appropriate correction is required.

Claim 31 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 25, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to derive the slack variables for an inequality constraint as well as observed binary strings that satisfy the equality constraint”.
Appropriate correction is required.

Claim 32 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 31, wherein the program instructions are further executable by the quantum processor to cause the quantum processor, to fix Xk(θ) for a shot k =1,...K, to define the inequality constraint which employs a form: 
    PNG
    media_image3.png
    39
    264
    media_image3.png
    Greyscale
 
wherein the slack variable                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk satisfies the equality constraint or the equality constraint is equal to 0, when                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk is negative”.
Appropriate correction is required.

Claim 33 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 25, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to analyze the classical objective function and determine a corresponding objective value to determine [[a]] the bit string to perform with the set of slack variables”.
Appropriate correction is required.

Claim 34 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 32, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to analyze the classical objective function for Xk(θ) and the slack variable                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk, and determine the shot k that achieves an optimal value (k*)”.
Appropriate correction is required.

Claim 35 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 25, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to fix the slack variables and only optimize over the variational parameters and other .
Appropriate correction is required.

Claim 36 is objected to because of the following informalities:
Claim language should read:  
“The computer program product of claim 35, wherein the program instructions are further executable by the quantum processor to cause the quantum processor to plug fixed slack variables                         
                            
                                
                                    S
                                
                                ~
                            
                        
                    jk* into a variational optimization problem and optimize over θ only”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 18 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “where λ is large” which is unclear as to what the scope of ‘large’ encompasses. The specification does not provide details to clarify the recited language. 
For examination purposes, claim language is interpreted as any value.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to an apparatus (system), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “an analyzing component that analyzes a classical objective function where inequality constraints are detected along with slack variables” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see specification at [0023]). Except for the recitation of computer executable components stored in memory (i.e., an analyzing component, see specification at [0019]), the limitation in the context of the claim mainly refers to applying mathematical concepts.
the limitation “an optimizing component that performs optimization on variational parameters and the analyzed slack variables in a quantum optimization setup” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., algorithms such as VQE or QAOA, see specification at [0023], [0025]). Except for the recitation of computer executable components stored in memory (i.e., an optimizing component, see specification at [0019]) the limitation in the context of the claim mainly refers to applying mathematical concepts.
the limitation “a derivation component that derives a set of slack variables subsequent to the optimization, that satisfies an equality constraint” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (see specification at [0023], [0027]). Except for the recitation of computer executable components stored in memory (i.e., a derivation component, see specification at [0019]), the limitation in the context of the claim mainly refers to applying mathematical concepts.
the limitation “a determination component that determines a bit string to perform with the derived set of slack variables” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (see specification at [0023]). Except for the recitation of computer executable components stored in memory (i.e., a determination component, see specification at [0019]), the limitation in the context of the claim mainly refers to applying mathematical concepts.
the limitation “a computing component that determines variational parameters for the set of derived slack variables” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (see specification at [0023]). Except for the recitation of computer executable components stored in memory (i.e., a computing component, see specification at [0019]), the limitation in the context of the claim mainly refers to applying mathematical concepts.
Therefore, the claim recites a judicial exception.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A system, comprising: a memory that stores computer executable components; and a processor that executes computer executable components”, which adds mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
append generic computer components (i.e., a memory and a processor) used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2).
The claim, when viewed as a whole recites a mathematical strategy to solve optimization problems (see specification at [0017]: “Thus, the novelty in these embodiments is a problem-specific strategy to solve hybrid quantum/classical optimization algorithms”; see also specification at [0023]-[0024]). The claim is not patent eligible.

Similarly, independent claims 13 and 25 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-12, 14-24 and 26-36), that under the broadest reasonable interpretation, cover performance of the limitations using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims (claims 2-3, 7, 9-12, 15-24 and 26-36) add mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Subject Matter Not Rejected Over Prior Art
Claims 1-36 are distinguished over the prior art of record for the following reasons:
Regarding claim 1. 
Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) teaches:
A system (p. 1, col. 1, section Introduction, par. 1: a quantum computer is used to process information using the laws of quantum mechanics), comprising: 
a memory that stores computer executable components (p. 1, col. 1, section Introduction, par. 1: a quantum computer, which implicitly includes a memory component, is used to process information using the laws of quantum mechanics); and 
a processor (p. 1, col. 1, section Introduction, par. 1: a quantum computer, which implicitly includes a processor component, is used to process information using the laws of quantum mechanics) that executes the following computer executable components: 
an analyzing component that analyzes a classical objective function where inequality constraints are detected along with slack variables (p. 2, section “Mixed Binary Optimization”; p. 3, col. 1, par. 3: QUBO problems and MBO problems introduce inequality constraints (see (6)) having slack variable s (see also p. 3, col. 2, par. 1, regarding the algorithm being easily extended to more complex problems with multiple inequalities constraints and slack variables)); 
an optimizing component that performs optimization on variational parameters and the analyzed slack variables in a quantum optimization setup (p. 3, col. 1, par. 4: a number or iterations are performed of a classical optimizer to jointly optimize θ and s, resulting in samples xj(θ) (see step 1)); 
a derivation component that derives a set of slack variables subsequent to the optimization, that satisfies an equality constraint (p. 3, col. 1, par. 4: every sample is analyzed to derive slack variable sj that satisfy equality constraint (see step 2)); and 
a computing component that determines variational parameters for the set of derived slack variables (p. 3, col. 1, par. 4: classical optimizer is rerun over θ only with the derived slack variable sj fixed (see step 3)).  

Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) also teaches:
“Classical optimization can then find the values of the parameters θ of a n-qubit trial wavefunction |ψ(θ)| to, for instance, minimize the expected value … (3) i.e., by applying VQE [9]. The expected value is easily estimated by repeatedly measuring |ψ(θ)| along the Z-axis as H only consists of σZ -terms. Since we consider classical optimization, we can translate every measurement of |ψ(θ)| into a n-bit string and directly evaluate (1). If we measure |ψ(θ)| N-times and denote the resulting bit strings by xj(θ) where j = 1, …,N, the resulting optimization problem is … (4)”.

	Macready (US 20140187427 A1) teaches:
“Quantum processor based techniques minimize an objective function for example by operating the quantum processor as a sample generator providing low-energy samples from a probability distribution with high probability. The probability distribution is shaped to assign relative probabilities to samples based on their corresponding objective function values until the samples converge on a minimum for the objective function. Problems having a number of variables and/or a connectivity between variables that does not match that of the quantum processor may be solved” (Abstract: quantum processor techniques minimize objective function by generating samples and assigning relative probabilities until convergence in order to solve problems having variables or connectivity between variables that do not match that of the quantum processor).

	Ronagh (US 9836432 B2, IDS record) teaches:
“A method and system are disclosed for solving a convex integer quadratic programming problem using a binary optimizer, the method comprising use of a processor for receiving a convex integer quadratic programming problem; converting the convex integer quadratic programming problem into a plurality of constrained and unconstrained binary quadratic programming problems and providing the plurality of unconstrained binary quadratic programming problems to the binary optimizer to thereby solve the convex integer quadratic programming problem” (Abstract: a binary optimizer is employed to solve convex integer quadratic programming problems).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a determination component that determines a bit string to perform with the derived set of slack variables,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 13. 
Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) teaches:
A computer-implemented method (p. 1, col. 1, section Introduction, par. 1: a quantum computer is used to process information using the laws of quantum mechanics) comprising: 
using a quantum processor to execute computer executable components stored in memory (p. 1, col. 1, section Introduction, par. 1: a quantum computer, which implicitly includes memory and processor components, is used to process information using the laws of quantum mechanics) to perform the following acts: 
using the quantum processor to analyze a classical objective function where inequality constraints are detected along with slack variables (p. 2, section “Mixed Binary Optimization”; p. 3, col. 1, par. 3: QUBO problems and MBO problems introduce inequality constraints (see (6)) having slack variable s (see also p. 3, col. 2, par. 1, regarding the algorithm being easily extended to more complex problems with multiple inequalities constraints and slack variables)); 
using the quantum processor to perform optimization on variational parameters and the analyzed slack variables in a quantum optimization setup (p. 3, col. 1, par. 4: a number or iterations are performed of a classical optimizer to jointly optimize θ and s, resulting in samples xj(θ) (see step 1)); 
using the quantum processor to derive a set of slack variables subsequent to the optimization, that satisfies an equality constraint (p. 3, col. 1, par. 4: every sample is analyzed to derive slack variable sj that satisfy equality constraint (see step 2)); and 
using the quantum processor to optimize the variational parameters for the set of derived slack variables (p. 3, col. 1, par. 4: classical optimizer is rerun over θ only with the derived slack variable sj fixed (see step 3)).  

Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) also teaches:
“Classical optimization can then find the values of the parameters θ of a n-qubit trial wavefunction |ψ(θ)| to, for instance, minimize the expected value … (3) i.e., by applying VQE [9]. The expected value is easily estimated by repeatedly measuring |ψ(θ)| along the Z-axis as H only consists of σZ -terms. Since we consider classical optimization, we can translate every measurement of |ψ(θ)| into a n-bit string and directly evaluate (1). If we measure |ψ(θ)| N-times and denote the resulting bit strings by xj(θ) where j = 1, …,N, the resulting optimization problem is … (4)”.

	Macready (US 20140187427 A1) teaches:
“Quantum processor based techniques minimize an objective function for example by operating the quantum processor as a sample generator providing low-energy samples from a probability distribution with high probability. The probability distribution is shaped to assign relative probabilities to samples based on their corresponding objective function values until the samples converge on a minimum for the objective function. Problems having a number of variables and/or a connectivity between variables that does not match that of the quantum processor may be solved” (Abstract: quantum processor techniques minimize objective function by generating samples and assigning relative probabilities until convergence in order to solve problems having variables or connectivity between variables that do not match that of the quantum processor).

	Ronagh (US 9836432 B2, IDS record) teaches:
“A method and system are disclosed for solving a convex integer quadratic programming problem using a binary optimizer, the method comprising use of a processor for receiving a convex integer quadratic programming problem; converting the convex integer quadratic programming problem into a plurality of constrained and unconstrained binary quadratic programming problems and providing the plurality of unconstrained binary quadratic programming problems to the binary optimizer to thereby solve the convex integer quadratic programming problem” (Abstract: a binary optimizer is employed to solve convex integer quadratic programming problems).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“using the quantum processor to determine a bit string to perform with the derived set of slack variables,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 25. 
Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a quantum processor (p. 1, col. 1, section Introduction, par. 1: a quantum computer, which implicitly includes memory and processor components, is used to process information using the laws of quantum mechanics) to cause the quantum processor to: 
analyze, using the quantum processor, a classical objective function where inequality constraints are detected along with slack variables (p. 2, section “Mixed Binary Optimization”; p. 3, col. 1, par. 3: QUBO problems and MBO problems introduce inequality constraints (see (6)) having slack variable s (see also p. 3, col. 2, par. 1, regarding the algorithm being easily extended to more complex problems with multiple inequalities constraints and slack variables)); 
optimize, using the quantum processor, on variational parameters and the analyzed slack variables in a quantum optimization setup (p. 3, col. 1, par. 4: a number or iterations are performed of a classical optimizer to jointly optimize θ and s, resulting in samples xj(θ) (see step 1)); 
derive, using the quantum processor, a set of slack variables subsequent to the optimization, that satisfies an equality constraint (p. 3, col. 1, par. 4: every sample is analyzed to derive slack variable sj that satisfy equality constraint (see step 2)); and 
compute, using the quantum processor, the variational parameters for the set of derived slack variables (p. 3, col. 1, par. 4: classical optimizer is rerun over θ only with the derived slack variable sj fixed (see step 3)).  

Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) also teaches:
“Classical optimization can then find the values of the parameters θ of a n-qubit trial wavefunction |ψ(θ)| to, for instance, minimize the expected value … (3) i.e., by applying VQE [9]. The expected value is easily estimated by repeatedly measuring |ψ(θ)| along the Z-axis as H only consists of σZ -terms. Since we consider classical optimization, we can translate every measurement of |ψ(θ)| into a n-bit string and directly evaluate (1). If we measure |ψ(θ)| N-times and denote the resulting bit strings by xj(θ) where j = 1, …,N, the resulting optimization problem is … (4)”.

	Macready (US 20140187427 A1) teaches:
“Quantum processor based techniques minimize an objective function for example by operating the quantum processor as a sample generator providing low-energy samples from a probability distribution with high probability. The probability distribution is shaped to assign relative probabilities to samples based on their corresponding objective function values until the samples converge on a minimum for the objective function. Problems having a number of variables and/or a connectivity between variables that does not match that of the quantum processor may be solved” (Abstract: quantum processor techniques minimize objective function by generating samples and assigning relative probabilities until convergence in order to solve problems having variables or connectivity between variables that do not match that of the quantum processor).

	Ronagh (US 9836432 B2, IDS record) teaches:
“A method and system are disclosed for solving a convex integer quadratic programming problem using a binary optimizer, the method comprising use of a processor for receiving a convex integer quadratic programming problem; converting the convex integer quadratic programming problem into a plurality of constrained and unconstrained binary quadratic programming problems and providing the plurality of unconstrained binary quadratic programming problems to the binary optimizer to thereby solve the convex integer quadratic programming problem” (Abstract: a binary optimizer is employed to solve convex integer quadratic programming problems).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determinate, using the quantum processor, a bit string to perform with the derived set of slack variables,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-12, 14-24 and 26-36. 
They are also distinguished over the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woerner; Stefan et al., US 20200226197 A1, SOLVING MIXED INTEGER OPTIMIZATION PROBLEMS ON A HYBRID CLASSICAL-QUANTUM COMPUTING SYSTEM
Reference discloses solving mixed integer problems using hybrid classical quantum computing system by evaluating samples to obtain a measure of quality of the quantum state and of the solutions.
Israel; Robert et al., US 20150205759 A1, SYSTEMS AND METHODS FOR FINDING QUANTUM BINARY OPTIMIZATION PROBLEMS
Reference discloses representing constraints as an Ising model penalty function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857